 


109 HR 5085 IH: American Broadband for Communities Act
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5085 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Inslee (for himself, Mrs. Blackburn, Ms. Baldwin, Mr. Gillmor, and Mr. Boucher) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to promote and expedite wireless broadband deployment in rural and other areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Broadband for Communities Act. 
2.Unused television spectrum made available for wireless usePart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following: 
 
342.Unused broadcast television spectrum made available for wireless useAny unused broadcast television spectrum in the band between 54 and 698 megaHertz, inclusive, other than spectrum in the band between 608 and 614 megaHertz, inclusive, may be used by unlicensed devices, including wireless broadband devices.. 
3.FCC to facilitate useWithin 180 days after the date of enactment of this Act, the Federal Communications Commission shall— 
(1)adopt minimal technical and device rules in ET Docket Nos. 02–380 and 04–186 to facilitate the robust and efficient use of the spectrum made available under section 342 of the Communications Act of 1934 (47 U.S.C. 342) by unlicensed devices, including wireless broadband devices; and 
(2)establish rules and procedures to— 
(A)protect incumbent licensed services, including broadcast television and public safety equipment, operating pursuant to their licenses from harmful interference from such unlicensed devices; 
(B)address complaints, no later than 30 days after receipt, from licensed broadcast stations that an unlicensed device using such spectrum causes harmful interference that include verification, in the field, of actual harmful interference; 
(C)require manufacturers of unlicensed devices designed to be operated in this spectrum to submit a plan to the Commission to remedy actual harmful interference to the extent that harmful interference is found by the Commission which may include disabling or modifying the unlicensed device remotely; and 
(D)require certification of unlicensed devices designed to be operated in that spectrum to ensure that they meet the technical criteria established under paragraph (1) and can perform the functions described in subparagraph (C). 
 
